DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 November 2021 has been entered.

 Status of Claims
This action is in reply to the amendments and remarks filed on 26 November 2021.
Claims 1, 21 have been amended. 
Claims 2-4 have been cancelled.
Claims 23, 24 are new.
Claims 1, 5-7, 10-24 are currently pending and have been examined.
Claims 1, 5-7, 1-24 are rejected.

Response to Arguments
Applicant’s arguments with respect to the 35 USC § 101 Rejection have been fully considered but they are not persuasive.
Under Step 2A Prong 2, Applicant submits that “the claims are not directed to an ‘abstract idea’ but rather a method (and apparatus) containing multiple steps (and components).” Examiner respectfully disagrees.
The claim is directed to negotiating multiple payment offers.  The claim discloses offering a second amount due at a second due date for a transaction.  For example, two user may negotiate to agree for a transaction to be paid a few days earlier than scheduled for a discount in the amount.  That is a business solution to a business problem: helping users negotiate a transaction so that one user gets an item or service and another user gets paid for providing that item or service. 
To overcome a 35 USC § 101 Rejection, the claims must show a technical solution to a technical problem.  At the moment, the claims disclose that the users are all doing the negotiating themselves, just utilizing a computer to do so.  Applying the abstract idea of gathering information (for example, transaction information), analyzing the information (for example, analyzing due dates and amounts), and presenting the analyzed information (for example, sending the new due date and amount to users) on a computer or processor does not integrate the abstract idea into a practical application.  The claims merely using instructions to implement the abstract idea on a computer or, alternatively, merely using a computer as a tool to perform the abstract idea.   To integrate the abstract idea into a practical application, the claims must do something more than gather information, analyze information, and present that analyzed information to user.  For example, changing the graphical user interface in some different way when presenting the user with options of the various dates and amounts, or explaining how the analyzing is occurring and why in some instances users may have the option to negotiate begins to add more to the claims than the users doing all the work, just utilizing a computer to do so.  

The claims generally link the abstract idea and the gathering of information and determining an output based on comparing the gathered information.  The claims apply the abstract idea on the computer system at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  The claims merely recite various computer-based elements along with no more than mere instructions to implement the identified abstract idea using the computer-based elements.  The claims are directed to an abstract idea. Therefore, the arguments are not persuasive and the rejection is maintained. The claims are not patent eligible.
	
Applicant’s arguments with respect to the 35 USC § 103 Rejections for claims 1, 5-7, 10-24 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. 

Claim Identifiers
Use the claim identifier (Currently amended) instead of (Currently pending) when a claim is amended to indicate that changes have been made.  See MPEP 1.121(c) and MPEP 1.121(c)(2).  See claims 1 and 21.

Claim Objections
Claim 1 is objected to because of the following informalities:  change “the transaction is assigned and/or label” to “the transaction is assigned and/or labeled” (page 3, last limitation on page) to keep grammar consistent.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  change “from the first user corresponds the due date” to “from the first user corresponds to the due date” (page 3 line 5).  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  change “from the first user numerically corresponds the amount” to “from the first user numerically corresponds to the amount” (page 3 line 2).  Appropriate correction is required.
Dependent claims 5-7, 10-20, 23 are also objected to due to their dependence on independent claim 1. 

Claim 21 is objected to because of the following informalities:  change “from the first user corresponds the due date” to “from the first user corresponds to the due date” (page 12 line 10).  Appropriate correction is required.
Claim 21 is objected to because of the following informalities:  change “from the first user numerically corresponds the amount” to “from the first user numerically corresponds to the amount” (page 12 line 7).  Appropriate correction is required.
Dependent claims 22, 24 are also objected to due to their dependence on independent claim 21. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 5-7, 10-24 are rejected under 35 U.S.C. 101 because the claimed idea is directed to an abstract idea without significantly more.  The claims do fall within at least one of the four categories of patent eligible subject matter (process), as Claim 1 is directed to a system comprising a series of components; Claim 21 is directed to a method comprising a series of steps; and Claim 22 is directed to a  non-transitory computer readable medium comprising a series of operations. Therefore, the claims are directed to a statutory category. 
Under Step 2A Prong 1, with respect to Claims 1, 5-7, 10-24, the independent claims (Claims 1 and 21) are directed, in part, to receive account information from both a first user and a second user, wherein the account information includes at least i) an information identification or invoice number ii) an amount of a commodity, iii) a due date corresponding to the amount of the commodity, iv) identification information of the first user and v) identification information of the second user; match the account information received from the first user to the account information received from the second user based on i) the information identification or invoice number, ii) identification information of the first user and iii) identification information of the second user, and assign a transaction to the matched account information;Page 3 of 20 determine whether or not the amount of the commodity received from 
Under Step 2A Prong 2, the judicial exception is not integrated into a practical application.  In particular, the claim recites additional elements: “processor,” “a communication unit,” “a processing unit,” “instructions,” “an apparatus,” and “a non-transitory computer readable medium” to perform the claimed steps.  The processor in the steps is recited at a high-level generality (i.e., as a generic processor performing a generic computer function of receiving information, gathering and examining information, and presenting an output with that received information such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  The claims do not recite additional elements that amount to significantly more because the claims just recite receiving data and presenting an output with that received without specifying how it is done.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they neither impose any meaningful limits on practicing the abstract idea, nor provide an inventive concept.  The claims are directed to an abstract idea.
Under Step 2B, the independent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above in Step 2A Prong 2, the 
Dependent claims 5-7, 10-20, 23-24 are directed to explaining more about the due dates and amounts due, the parties involved in the transaction, and the transfer of funds for the transaction.  These processes are similar to the abstract idea noted in the independent claims because they further the limitations of the independent claims which are directed to a method of organizing human activity which include fundamental economic principles or practices (including mitigating risk), commercial or legal interactions (including agreements in the forms of contracts; legal obligations; advertising, marketing, or sales activities or behaviors; business relations), and managing personal behavior or relationships or interactions between people (including teaching and following rules or instructions), and mental processes which include concepts performed in the human minds (including observation; evaluation; judgment; opinion).  Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-7, 10-24 are rejected under 35 U.S.C. 103 as being unpatentable over Holm et al. (US 2010/0274729 A1) hereinafter Holm, in view of Vukich et al. (US 2020/0111187 A1) hereinafter Vukich.
Claims 1, 21, 22
Holm discloses the following limitations:
 (Currently amended) An apparatus comprising: a communication unit configured and/or programmed to separately receive account information from both a first user and a second user, wherein the account information includes at least i) an information identification or invoice number ii) an amount of a commodity, iii) a due date corresponding to the amount of the commodity, iv) identification information of the first user and v) identification information of the second user, (see at least [0072]-[0077] [0096] [0124] [0087] [0081] [0087] [0068] [0024] [0063] 
a processing unit configured and/or programmed to: match the account information received from the first user to the account information received from the second user based on i) the information identification or invoice number, ii) identification information of the first user and iii) identification information of the second user, and assign a transaction to the matched account information (see at least  [0072]-[0077] [0096] [0124] [0087] [0081] [0087] [0068] [0024] [0063] [0037] [0078] Fig. 1.  Holm discloses gathering invoices, matching invoices, authenticating invoices by comparing the invoices from the buyer and seller, and eventually determining if a negotiation is to occur with a 3rd party). 
search in a group of transactions based on a criterion, select a first transaction in said group of accurate transactions based on a Facilitator user input, wherein the first transaction includes a first amount due and a first due date, (see at least [0062] [0039]-[0061] [0087][0087] [0081] [0087] [0068] [0073] [0024] [0072] [0063] [0037] [0078] [0081] [0082] [0093]-[0095].  Holm discloses that first payment terms will be established with the original due date.  However, the seller (or the buyer)/2nd party may request to send various buyers (or sellers)/Facilitators for different terms.  A facilitator may be a Financial Institution, another buyer (or seller).  The facilitator may set rules to help find triggers that allows the facilitator to select transactions to negotiate for, or the 2nd party/seller (or buyer) may send a request for different terms.). 
the communication unit Is further configured and/or programmed to receive a second amount due based on the Facilitator user input, the communication unit is further configured and/or programmed to receive a second due date based on the Facilitator user input,  (see at least [0087] [0081] [0087] [0068] [0024] [0072] [0063] [0037] [0078] [0082] [0093]-[0095] [0072] [0024] [0063] [0017] [0062].  Holm discloses that the facilitator/another buyer (or seller) sends in new payment terms.  The new terms include a new due date and payment amount.). 
the communication unit is further configured and/or programmed to send an offer to the second user with the second amount due and the second due date, wherein the second amount due is different than the first amount due, and the second due date is different than the first due date. (see at least [0087] [0081] [0068] [0073] [0024] [0072] [0063] [0078] [0072] [0024] [0063] [0078] [0017] [0062] [0087] [0069].  Holm discloses that the 2nd user/buyer (or seller) receives the new terms from the facilitator/another buyer (or seller).  If the 2nd user/buyer (or seller) assents, then the transaction will proceed between the 2nd user/buyer (or seller) and the facilitator/another buyer (or seller), instead of the first seller (or buyer).). 

Holm discloses the limitations shown above.  Holm fails to specifically disclose whether the commodity has been received yet.
However, Vukich discloses the following limitations:
assign a transaction to the matched account information. (see at least [0051]-[0053] [0013] [0019] [0031].   Vukich discloses a digital negotiation platform that engages in negotiations.  In order to do so, the platform receives data from sources in order to check that both parties have the same contract with the same terms.). 
wherein the processing unit configured and/or programmed to: determine whether or not the amount of the commodity received from the first user numerically corresponds the amount of the commodity received from the second user, (see at least [0013] [0019] [0031] [0028] [0029] 
determine whether or not the amount of the due date received from the first user corresponds the due date received from the second user, (see at least [0013] [0019] [0031] [0028] [0029] [0033] [0051]-[0053] [0025] [0045].  Vukich discloses a digital negotiation platform that determines whether a user paid a mortgage payment and what the user paid.).
wherein the communication unit is further configured and/or programmed to: assign and/or label the transaction as an inaccurate transaction and send: a request for new commodity amount data in the case that a determination was made that the amount of the commodity received from the first user did not numerically correspond to the amount of the commodity received from the second user, and/or  (see at least [0013] [0019] [0031] [0028] [0029] [0033] [0051]- [0053] [0025] [0045].  Vukich discloses a digital negotiation platform that determines whether a user paid a mortgage payment and what the user paid.  If the user did not pay the mortgage payment, the platform will notify interested parties and label the transaction not timely made.).
a request for new due date information in the case that a determination was made that the amount of the due date received from the first user did not correspond to the due date received from the second user, (see at least [0013] [0019] [0031] [0028] [0029] [0033] [0051]-[0053] [0025] [0045] [0024] [0031] [0005].  Vukich discloses a digital negotiation platform that determines whether a user paid a mortgage payment and what the user paid.  The platform may modify a price or a mortgage interest rate for the user to pay his mortgage rate on a new due date.).
wherein the transaction is assigned and/or label as an accurate transaction in a case that both a determination was made that the amount of the commodity received from the first user does numerically correspond to the amount of the commodity received from the second user, and a determination was made that the amount of the due date received from the first user does correspond to the due date received from the second user.  (see at least [0013] [0019] [0031] [0051] [0028] [0029] [0033] [0052] [0053] [0025] [0045] [0024] [0031] [0005].  Vukich discloses a digital negotiation platform that determines whether a user paid a mortgage payment and what the user paid.  If a user paid his mortgage amount on time, then all parties are notified and the transaction will be labeled as paid.).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the negotiating system of terms of Holm to incorporate the teachings of Vukich and disclose checking to match parties in a contract and examine what has occurred with the commodity because doing so allows the monitoring the performance of the agreement and provide flexible options to modify a parameter (see at least Vukich [0003] [0014] [0025] [0045] [0024] [0031]). 

Claim 5
Holms/Vukich disclose the limitations shown above.  Holms further discloses:
(Previously presented) The apparatus according to claim 1, wherein the second amount due is less than the first amount due, and the second due date is earlier than the first due date.  (see at least  [0072] [0024] [0063] [0078] [0017] [0062].  Holm discloses that the new, different terms (i.e., second terms) than the established terms (i.e., first terms).  The new terms may mean offering a discount for earlier payment.).  

Claim 6
Holms/Vukich disclose the limitations shown above.  Holms further discloses:
(Previously presented) The apparatus according to claim 1, wherein ASLAN LAW, P.C.Application No.: 16/812,340Docket No.: 1012-0002PUS1 Page 10 of 25 the second amount due is greater than the first amount due, and the second due date is later than the first due date. (see at least  [0072] [0024] [0063] [0078] [0017] [0062].  Holm discloses that the new, different terms (i.e., second terms) than the established terms (i.e., first terms).  The new terms may mean a change in payment can be calculated based on the number of days later than the originally agreed-upon settlement date.  A simple time value of money based on a selected interest rate calculation may help determine the greater amount for a later date.). 

Claim 7
Holms/Vukich disclose the limitations shown above.  Holms further discloses:
(Previously presented) The apparatus according to claim 1, wherein the communication unit is further configured and/or programmed to receive a response from the second user in response to said offer.  (see at least  [0068] [0073] [0024] [0072] [0063] [0037] [0078].  Holm discloses offer logic may include criteria under which offers are accepted.  In such an implementation, an offer is accepted only if it meets the configured criteria.  A notification is sent to buyer system to indicate that the buyer/2nd user has accepted the offer of the newly defined terms.  Or, the buyer/2nd user may decide to view the offers himself and decide which offer to accept.). 

Claim 10
Holms/Vukich disclose the limitations shown above.  Holms further discloses:
 (Previously presented) The apparatus according to claim 1, wherein the response from the second user in response to said offer is an acceptance of the offer, the processing unit is further configured and/or programmed to: inform the first user that the transaction is transferred from the second user to the Facilitator user, and/or assign the transaction from the second user to the Facilitator user.  (see at least [0087] [0081] [0087] [0068] [0073] [0024] [0072] [0063] [0037] [0078] .  Holm discloses that rules may be sent for when to and when to not inform each party to the transaction.  Therefore, the buyer/2nd user may set rules that the seller/1st user is only notified that a transaction has been transferred to a facilitator/3rd user/new seller after the buyer has accepted new terms.). 

Claim 11
Holms/Vukich disclose the limitations shown above.  Holms further discloses:
(Original) The apparatus according to claim 10, wherein the Facilitator user having a Facilitator user account for receiving, holding and/or transferring funds, the first user having a first user account for receiving, holding and/or transferring funds, the second user having a second user account for receiving, holding and/or transferring funds, the processing unit is further configured and/or programmed to: transfer funds from the Facilitator user account to said second user account on or prior to said second due date, wherein ASLAN LAW, P.C.Application No.: 16/812,340Docket No.: 1012-0002PUS1 Page 12 of 25 said funds transferred from the Facilitator user account to said second user account corresponds to said second amount due.  (see at least [0128] [0068] [0073] [0024] [0072] [0063] [0037] [0078] [0069].  Holm discloses that each user has his own account for holding and transferring funds.  Once a new settlement date and payment amount is agreed upon, the system facilitates routing, editing, dispute resolution, and disbursement of payment.). 

Claim 12
Holms/Vukich disclose the limitations shown above.  Holms further discloses:
(Original) The apparatus according to claim 11, wherein the processing unit is further configured and/or programmed to: transfer funds from the first user account to said Facilitator user account on or prior to said first due date, wherein said funds transferred from the first user account to said Facilitator user account corresponds to said first amount due.  (see at least [0128] [0069] [0068] [0073] [0024] [0072] [0063] [0037] [0078] . Holm discloses that the system facilitates routing, editing, dispute resolution, and disbursement of payments on the agreed upon new settlement date with payment amount.). 

Claim 13
Holms/Vukich disclose the limitations shown above.  Vukich specifically discloses modifying terms to a contract.
 (Previously presented) The apparatus according to claim 1, wherein the processing unit is further configured and/or programmed to: process an offer sent from the first user to the second user, wherein the offer is a request to change a first amount due and a first due date of a first transaction to a second amount due and a second due date of the first transaction, and transmit to the Facilitator user information regarding said offer.  (see at least [0013] [0019] [0031] [0051] [0028] [0029] [0033] [0052] [0053] [0025] [0045] [0024] [0031] [0005].  Vukich discloses a digital negotiation platform that determines whether a user paid a mortgage payment and what the user paid. The platform may engage in negotiations to modify due dates and amounts in a negotiations.  The renegotiated terms will be saved and forwarded to the appropriate parties: the users, facilitators, and others involved depending on the transaction.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the billing system negotiation/modification of terms of Holms/Vukich to incorporate the teachings of Vukich and disclose sending a request to modify terms to a contract (transaction) because doing so allows the monitoring the performance of the 

Claim 14
Holms/Vukich disclose the limitations shown above.  Vukich further discloses forwarding a modified offer to the appropriate party.
 (Original) The apparatus according to claim 13, wherein the processing unit is further configured and/or programmed to forward said offer to the second user based on the Facilitator user input.   (see at least [0013] [0019] [0031] [0051] [0028] [0029] [0033] [0052] [0053] [0025] [0045] [0024] [0031] [0005].  Vukich discloses a digital negotiation platform that determines whether a user paid a mortgage payment and what the user paid.  After the platform has renegotiated terms depending on price rules and time rules, the renegotiated contract (transaction) is forwarded to the appropriate parties.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the billing system negotiation/modification of terms of Holms/Vukich to incorporate the teachings of Vukich and disclose sending a request to modify terms to a contract (transaction) because doing so allows the monitoring the performance of the agreement and provide flexible options to modify a parameter (see at least Vukich [0003] [0014] [0025] [0045] [0024] [0031]). 

Claim 15
Holms/Vukich disclose the limitations shown above.  Holms further discloses:
(Original) The apparatus according to claim 13, wherein the processing unit is further configured and/or programmed to: forward said second amount due and said second due date to a marketplace, wherein said marketplace incudes at least one marketplace user, said at least one marketplace user is not the first user, said at least one marketplace user is not the second user, and said at least one marketplace user is not the Facilitator user.  (see at least [0068] [0073] [0024] [0072] [0063] [0037] [0078] [0081] [0082] [0085] [0093]-[0095].  Holm discloses that the buyer/2nd user may send out a request to various sellers (i.e., marketplace) for different terms.). 

Claim 16
Holms/Vukich disclose the limitations shown above.  Holms further discloses:
(Original) The apparatus according to claim 15, wherein said at least one marketplace user accepts the offer, the processing unit is further configured and/or programmed to: ASLAN LAW, P.C.Application No.: 16/812,340Docket No.: 1012-0002PUS1 Page 14 of 25 inform the first user that the transaction is transferred from the second user to the Facilitator user and/or the at least one marketplace user, and/or assign the transaction from the second user to the Facilitator user and/or the at least one marketplace user.   (see at least [0068] [0073] [0024] [0072] [0063] [0037] [0078] [0081] [0082] [0085] [0093]-[0095] [0087] [0128] [0069].   Holm discloses that each user sets rules for when to notify other users of activities.  Therefore, the buyer/2nd user may decide to wait until after he has accepted new settlement date and amount with a facilitator/new buyer to send a notification to the first seller.). 

Claim 17
Holms/Vukich disclose the limitations shown above.  Holms further discloses:
(Original) The apparatus according to claim 16, wherein the Facilitator user and/or the at least one marketplace user having a Facilitator user account and/or a marketplace user account for receiving, holding and/or transferring funds, the first user having a first user account for receiving, holding and/or transferring funds, the second user having a second user account for receiving, holding and/or transferring funds, the processing unit is further configured and/or programmed to: transfer funds from the Facilitator user account and/or the at least one marketplace user account to said second user account on or prior to said second due date, wherein ASLAN LAW, P.C.Application No.: 16/812,340Docket No.: 1012-0002PUS1 Page 15 of 25 said funds transferred from the Facilitator user account and/or the at least one marketplace user account to said second user account corresponds to said second amount due.   (see at least [0128] [0068] [0073] [0024] [0072] [0063] [0037] [0078][0079] [0081] [0082] [0085] [0093]-[0095] [0069].  Holm discloses that each user has his own account for holding and transferring funds.  Once a new settlement date and payment amount is agreed upon, the system facilitates routing, editing, dispute resolution, and disbursement of payment.).

Claim 18
Holms/Vukich disclose the limitations shown above.  Holms further discloses:
(Original) The apparatus according to claim 17, wherein the processing unit is further configured and/or programmed to: transfer funds from the first user account to said Facilitator user account and/or the at least one marketplace user account on or prior to said first due date, wherein said funds transferred from the first user account to said Facilitator user account and/or the at least one marketplace user account corresponds to said first amount due.  (see at least [0128] [0079] [0069][0068] [0073] [0024] [0072] [0063] [0037] [0078] [0081] [0082] [0085] [0093]-[0095].  Holm discloses that each user has his own account for holding and transferring funds.  Once a new settlement date and payment amount is agreed upon, the system facilitates routing, editing, dispute resolution, and disbursement of payment.).

Claim 19
Holms/Vukich disclose the limitations shown above.  Holms further discloses:
(Original) The apparatus according to claim 13, wherein the processing unit is further configured and/or programmed to: send a different offer from the Facilitator user to said second user, wherein ASLAN LAW, P.C.Application No.: 16/812,340Docket No.: 1012-0002PUS1 Page 16 of 25 the offer is a request to change the first amount due and the first due date of the first transaction to a third amount due and/or a third due date of the first transaction.  (see at least  [0076]-[0082] [0024] [0063] [0072] [0037] [0068] [0073] [0078] [0085] [0062] [0039]-[0061].  Holm discloses that multiple different trigger events may cause a notification to be sent to various users that there may be an opportunity to negotiate a new settlement date and amount.  Therefore, new trigger events may pop up multiple times, giving each user multiple opportunities to come up with newer settlement dates and amounts.). 

Claim 20
Holms/Vukich disclose the limitations shown above.  Holms further discloses: 
(Original) The apparatus according to claim 19, wherein the third amount due is different from the second amount due, and the third due date is different from the second due date.  (see at least [0076]-[0080] [0076]-[0082] [0024] [0063] [0072] [0037] [0068] [0073] [0078] [0085] [0062] [0039]-[0061] [0087].  Holm discloses that multiple different trigger events may cause a notification to be sent to various users that there may be an opportunity to negotiate a new settlement date and amount.  Therefore, new trigger events may pop up multiple times, giving each user multiple opportunities to come up with newer settlement dates and amounts.).

Claims 23, 24
Holms/Vukich disclose the limitations shown above.  Holms further discloses: 
 (New) The apparatus according to claim 1, wherein the communication unit is further configured and/or programmed to: receive a first acceptance of the first offer from the second user, the communication unit is further configured and/or programmed to: in response to receiving said first acceptance from the second user: send a second offer only to the first user with a third amount due and/or a third due date based on the Facilitator user input, wherein the third amount due is different than the first amount due and the third amount due is different than the second amount due and wherein the third due date is different than the first due date and the third due date is different than the second due date, or send an original acceptance of the first amount due and the first due date to the first user.  (see at least [0076]-[0080] [0076]-[0082] [0024] [0063] [0072] [0037] [0068] [0073] [0078] [0085] [0062] [0039]-[0061] [0087].  Holm discloses that multiple different trigger events may cause a notification to be sent to various users that there may be an opportunity to negotiate a new settlement date and amount.  Therefore, new trigger events may pop up multiple times, giving each user multiple opportunities to come up with newer settlement dates and amounts. Holm discloses that each user sets rules for when to notify other users of activities.  Therefore, the buyer/2nd user may decide to wait until after he has accepted new settlement date and amount with a facilitator/new buyer to send a notification to the first seller.).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON L LAMB whose telephone number is (571)272-1060. The examiner can normally be reached Monday-Thursday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L.L./Examiner, Art Unit 3691                                                                                                                                                                                                        
/HANI M KAZIMI/Primary Examiner, Art Unit 3691